Kiley, J.
The claimants in this case are father and mother of the deceased workman. The compensation awarded them was one-half of the *929average weekly wage. They are non-residents, viz., residents of Greece. This award was made under sections 16 and 17 of the Workmen’s Compensation Law.* It seems that if claimants are entitled to any award it should be for twenty-five per cent of the weekly wage. (Matter of Skarpeletzos v. Counes & Raptis Corporation, 224 N. Y. 606.) As to evidence of dependency, Pifumer v. Rheinstein & Haas, Inc. (187 App. Div. 821) is controlling in this case. The award should be reversed and the matter returned for such further consideration as may be proper in the premises. All concur. Award reversed and the matter remitted to the Commission for further consideration.

Amd. by Laws of 1916, chap. 622.— [Rep.